PER CURIAM.
The appellant endorsed a demand promissory note subsequent to execution and delivery at a time when the corporate maker [of which the appellant was the president] was behind in payments, and when certain; of the collateral securities securing the obligation had decreased materially in value. Under the terms of the note, the payee bank, had a right to demand “ * * * additional securities to the satisfaction of the Payee; * * * This right was exercised, and the appellant endorsed the note as an accommodation to the corporate maker.
*759No error is found in the entry of the final judgment, and same is hereby affirmed ■upon the authority of Furlong v. Leybourne, Fla.App.1962, 138 So.2d 352; 7 Am.Jur., Bills and Notes, § 243, 1962 Cumulative Supplement, page 133.
Affirmed.